                                          Case 4:19-cv-05932-PJH Document 46 Filed 02/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLES RAY CATHY,                            Case No. 19-cv-05932-PJH
                                                      Plaintiff,
                                   8
                                                                                       ORDER OF DISMISSAL
                                                v.
                                   9

                                  10     K. HOOD, et al.,
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. On December 22, 2020, the court granted defendants’ motion for

                                  15   summary judgment and dismissed two claims as unexhausted and granted defendants’

                                  16   motion to dismiss for plaintiff’s two remaining claims. The two claims in the motion to

                                  17   dismiss were dismissed with leave to amend. The court discussed the deficiencies of the

                                  18   claims and provided plaintiff until February 1, 2021, to file a second amended complaint.

                                  19   The time to file a second amended complaint has passed and plaintiff has not submitted

                                  20   a second amended complaint or otherwise communicated with the court. The case is

                                  21   DISMISSED for the reasons set forth in the prior order. The clerk shall close this case.

                                  22         IT IS SO ORDERED.

                                  23   Dated: February 17, 2021

                                  24

                                  25                                                            /s/ Phyllis J. Hamilton
                                                                                               PHYLLIS J. HAMILTON
                                  26                                                           United States District Judge
                                  27

                                  28
